UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1000



DANILO MIRANDA,

                  Plaintiff - Appellant,

          v.


UNIVERSITY OF MARYLAND AT COLLEGE PARK,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenest. Alexander Williams, Jr., District Judge.
(8:04-cv-02609-AW)


Submitted: May 22, 2008                        Decided:   May 27, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danilo Miranda, Appellant Pro Se.       Elizabeth Marzo Borinsky,
Carolyn Waters Skolnik, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Danilo   Miranda   appeals    the   district   court’s   order

dismissing his race and national origin discrimination claims under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000).*   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Miranda v. Univ. of MD, Coll. Park, No.

8:04-cv-02609-AW (D. Md. entered Nov. 20, 2006; filed Nov. 21,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




     *
      Although Miranda also asserted an age discrimination claim
against Defendant under the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 to 634 (2000), the district
court dismissed that claim by separate order. Miranda does not
challenge that order on appeal.

                                 - 2 -